DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 09/02/2022. 
Claims 1-2, 4-8, 10-17, 19-20, and 22-26 are pending. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0073520 A1 to MOHAN et al. (hereinafter “Mohan”) in view of U.S. Patent Application Publication 2015/0062168 A1 to Ng-Thow-Hing et al. (hereinafter Hing). 

Regarding Claim 16. (Currently Amended) An environment interactive method for an occupant of a vehicle, the environment interactive method comprising: 
capturing first images of an area external to the vehicle (fig. 1, second image sensor 112, [0023], second image sensor 112 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a two-dimensional (2-D) view or a 360-degree view of the surroundings the vehicle 102.  In accordance with an embodiment, the second image sensor 112 may further include a plurality of image sensors (not shown) to capture the 360-degree view of the surroundings of the vehicle 102); 
capturing second images of an area interior to the vehicle (fig. 1, first plurality of image sensors 110a to 110e, [0022] discloses the first plurality of image sensors 110a to 110e may be configured to capture a plurality of images of the occupant 104 inside the vehicle 102; first plurality of image sensors 110a to 110e may comprise suitable logic, circuitry, interfaces, and/or code that may be disposed inside the vehicle 102 and configured to capture a 360-degree view of the interior of the vehicle 102); 
determining a geographical location of the vehicle (figs. 1-2, vehicle 102 include location sensor 216; [0044]-[0045]); 
displaying items (i) between detected objects and the occupant, and (ii) in a field of view of the occupant, wherein the items correspond to the detected objects (fig. 1, first display medium 114, second plurality of display mediums 116a to 116n; [0024] discloses the first display medium 114 may be configured to display the plurality of objects-of-interest 106a to 106d included in the view surrounding the vehicle 102; second plurality of display mediums 116a to 116n may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to display the information related to the vehicle 102, the occupant 104, or the media display system 108; the second plurality of display mediums 116a to 116n may be configured to display interactive content associated with plurality of objects-of-interest 106a to 106d); 
detecting the objects based on the first images and the location of the vehicle (figs. 1-3, [0049]-[0050], [0059] discloses second image sensor 112 may be configured to capture the 360-degree view of the surroundings outside the vehicle 102.  In accordance with an embodiment, the second image sensor 112 may be configured to capture a second plurality of image frames in all directions of the vehicle 102 to capture the 360-degree view of the surroundings outside the vehicle 102; occupant 104 may view the plurality of objects-of-interest 106a to 106d from the plurality of views 302a to 302c outside the vehicle 102 while travelling in the vehicle 102 through the road 126; the microprocessor 202a may be configured to extract the geo-location of the vehicle 102 from the location sensor 216 and determine a local language specific to the extracted geo-location); 
based on the second images, tracking a location of an eye of the occupant and a location of a body part of the occupant other than the eye ([0052]-[0054], the microprocessor 202a may be configured to control the first plurality of image sensors 110a to 110e to capture the first plurality of images (as the first view) of the occupant 104;  microprocessor 202a may be further configured to determine user information such as the eye gaze or the head position of the occupant 104 based on the captured first plurality of images of the occupant 104); 
based on the location of the eye and the location of the body part, displaying the items via [[the]]a viewing device in the field of view of the occupant, wherein the viewing device is configured, based on user preferences, to display targeted information for one or more businesses at one or more locations (figs. 1-6C, [0062], [0064], [0082]-[0084], [0086]discloses there is shown the scene 602 which includes a first floor image and a ground floor image 612 captured by the first camera 118a associated with the first object-of-interest 106a (as the first physical shop). In accordance with an embodiment the microprocessor 202a may be configured to receive the third input to navigate in different directions (left, right, up, and down) of the first object-of-interest 106a (as the first physical shop) using the UI 614. In some embodiments, the microprocessor 202a may be configured to receive a specific user input (as the third input) from the occupant 104 to move between different floors of the first object-of-interest 106a. In accordance with an embodiment, the scene 602 may include other UI (not shown) to perform a zoom operation on displayed the scene 602 to navigate the one or more areas or the products related to the scene 602. For example, the microprocessor 202a may receive (through the I/O interface 206) an up gesture on the displayed scene 602 from the occupant 104 to navigate from a lower floor to an upper floor of the first object-of-interest 106a) ; Application No. 17/008,758Page 6 of 13DocuSign Envelope ID: E2BF97B7-9F7F-4D57-BD6D-5319D74AD185 and 
detecting a first one or more gestures by the occupant for selection of one of the one or more locations (figs. 1-6C, [0062], [0064], [0082]-[0084]). 

Although Mohan discloses an environment interactive method for an occupant of a vehicle, it does not specifically disclose: “based on a second one or more gestures from the occupant, display via the viewing device or another display device navigation instructions to the selected one of the one or more locations, the navigation instructions being provided in an augmented reality such that the navigation instructions are provided in the field of view of the occupant and include directions for driving the vehicle to the selected one of the one or more locations, the field of view including an environment external to the vehicle.”  
In a related invention, Hing discloses a method and system for providing augmented reality based directions based on gaze and gesture input direction. Hing discloses based on a second one or more gestures from the occupant, display via the viewing device or another display device navigation instructions to the selected one of the one or more locations, the navigation instructions being provided in an augmented reality such that the navigation instructions are provided in the field of view of the occupant and include directions for driving the vehicle to the selected one of the one or more locations, the field of view including an environment external to the vehicle ([0021]-[0033], [0035]-[0039], [0042], [0066], [0068]-[0076], [0084]-[0087] discloses system 100 may include the GPS/navigation subsystem 114 that provides GPS navigation routing capabilities to the driver/user within the vehicle 102 … the GPS/navigation subsystem 114 may also provide this information directly to the HUD system 112 to present navigational guidance to the driver of the vehicle 102 … wherein the gaze detection subsystem 122 continuously analyzes the gaze cues to recognize the driver and passenger(s) gaze direction. In an exemplary embodiment, the camera(s) included as part of the gaze detection subsystem 122 and/or the gesture recognition subsystem 110 may monitor and continuously capture the driver and the passenger(s) eye movements within the vehicle 102 … the command interpreter 104 may also utilize the GPS navigation data provided by the GPS/navigation subsystem 114 to provide real time turn by turn directions to a certain referenced object and/or destination. For example, the command interpreter 104 may utilize the GPS/navigation subsystem 114 to generate augmented reality elements in the form of visual turn arrows that are presented by the HUD system 112 as overlaid over streets to provide directions to the driver of the vehicle 102 based on a passenger's verbal or gestural cues). 

Mohan discloses a media display system for a vehicle that includes a first image sensor, a second image sensor, and an electronic device. The electronic apparatus determines a direction-of-view of an occupant of the vehicle based on user information of the occupant. The electronic apparatus further controls the second image sensor to capture a portion of view surrounding the vehicle in the determined direction-of-view of the occupant. The electronic apparatus further controls navigation through the object-of-interest and remote selection of the items in the interactive content.  Hing generally discloses a method and system for providing augmented reality based directions and receiving a gesture input and a gaze input based on gestural cues and gaze cues provided by the one or more vehicle occupants in the vehicle.

Exemplary rationale that may support a conclusion of obviousness include use of known technique to improve similar products in the same way. Here both Mohan and Hing discloses using gaze and gesture detection within a vehicle by a passenger or occupant. To include the navigational instructions being provided in an augmented reality to the Mohan invention would be to use known technique to improve a similar product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mohan invention to include the augmented reality based directions of Hing.  To do so would improve the in-vehicle communication during the course of driving the vehicle, thereby enhancing the occupants in-vehicle experience. 

Regarding Claim 17, (Original) Mohan in view of Hing discloses the method of claim 16, further comprising: 
tracking an iris of the eye of the occupant (Hing, figs. 1-4, [0073]-[0076] discloses specifically, the gaze detection subsystem 122 detects the location of the driver and/or passenger's eyes from the image sent by the camera(s) and specifically evaluates specific areas of the eyes (e.g., iris, pupil, corners of the eye, etc.; Mohan, figs. 1-6C, [0031], [0053], [0082]-[0084]); and 
based on the location of the iris and the location of the body part, displaying the items via the viewing device in the field of view of the occupant (Hing, figs. 1-4, [0073]-[0076] discloses specifically, the gaze detection subsystem 122 detects the location of the driver and/or passenger's eyes from the image sent by the camera(s) and specifically evaluates specific areas of the eyes (e.g., iris, pupil, corners of the eye, etc.; Mohan, figs. 1-6C, [0031], [0053], [0082]-[0084]).  

Regarding Claim 19, (Original) Mohan in view of Hing discloses the method of claim 16, further comprising: 
receiving information and preferences of the occupant ([0062], [0064] discloses he microprocessor may be configured to receive the upcoming product information based on a preference of the occupant where information about the preference may be stored in the user profile information.); and 
based on the information and preferences, displaying information about certain ones of the objects in the field of view of the occupant ([0062], [0064] discloses the microprocessor may be configured to receive the shopping content based on the preference of the occupant), displaying targeted advertisements related to certain ones of the objects in the field of view of the occupant ([0092]-[0096]), and displaying targeted coupons related to certain ones of the objects in the field of view of the occupant ([0092]-[0096]).


Response to Arguments/Remarks

Applicant’s arguments filed 09/02/2022 have been fully considered. 
For Claims 1-8 and 10-15, Applicant argues that the cited references fail to disclose the limitation of "displaying an item for the occupant to select on the viewing device corresponding to starting a game, and based on the location of the eye and the location of the body part, start the game."  This argument has been fully considered and is found persuasive upon reviewing the cited references and conducting an updated search. This 35 U.S.C. 103 rejection is hereby withdrawn. 

For Claim 16, Applicant argues that the cited reference fails to disclose “the viewing device is configured, based on user preferences, to display targeted information for one or more businesses at one or more locations; detecting a first one or more gestures by the occupant for selection of one of the one or more locations; and based on a second one or more gestures from the occupant, display via the viewing device or another display device navigation instructions to the selected one of the one or more locations, the navigation instructions being provided in an augmented reality such that the navigation instructions are provided in the field of view of the occupant and include directions for driving the vehicle to the selected one of the one or more locations, the field of view including an environment external to the vehicle." This argument has been fully considered but is moot in view of the new grounds of rejections necessitated by this amendment. 

The rejections for Claims 1-8, 10-15, and 21-24 are hereby withdrawn. 




Conclusion
Claims 1-2, 4-8, 10-17, 19-20, and 22-26 are examined above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715